             Case 1:11-cr-00354-NONE Document 829 Filed 01/19/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:11-CR-00354-NONE
12                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE; AND ORDER
13                          v.
                                                         DATE: January 27, 2021
14   MANUEL GARCIA,                                      COURT: Hon. Barbara A. McAuliffe
15                                Defendant.
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
17
     counsel, that the status conference scheduled for January 27, 2021, at 1:00 p.m. be continued to March
18
     24, 2021, at 12:30 p.m. to allow for further defense investigation. Because this case involves a pending
19
     supervised release petition, no exclusion of time is necessary.
20
21    Dated: January 12, 2021                                 MCGREGOR W. SCOTT
                                                              United States Attorney
22

23                                                            /s/ JUSTIN J. GILIO
                                                              JUSTIN J. GILIO
24                                                            Assistant United States Attorney
25 ///
   ///
26 ///
   ///
27 ///
   ///
28 ///

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:11-cr-00354-NONE Document 829 Filed 01/19/21 Page 2 of 2

     Dated: January 12, 2021                           /s/ Mark Coleman
 1                                                     Mark Coleman
                                                       Counsel for Defendant
 2
                                                       Manuel Garcia
 3

 4                                              ORDER

 5        IT IS SO ORDERED that the status conference is continued from January 27, 2021, to March 24,

 6 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

 7

 8 IT IS SO ORDERED.

 9     Dated:   January 19, 2021                        /s/ Barbara   A. McAuliffe         _
10                                               UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME         2
30   PERIODS UNDER SPEEDY TRIAL ACT
